Citation Nr: 1747023	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-03 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left hip disability.  

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to a disability rating in excess of 30 percent for cervical spine multi-level degenerative joint disease with central canal stenosis and degenerative disc disease (cervical spine disability).    

5.  Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease (lumbar spine disability).    

6.  Entitlement to a disability rating in excess of 20 percent for right shoulder acromioclavicular degenerative joint disease, tendonitis, and bursitis (right shoulder disability).    

7.  Entitlement to an initial disability rating in excess of 20 percent for left shoulder rotator cuff syndrome (left shoulder disability). 

8.  Entitlement to an initial compensable disability rating for headaches prior to January 8, 2013, in excess of 10 percent prior to January 16, 2016, and a compensable rating thereafter.  

9.  Entitlement to an initial compensable disability rating for left upper extremity radiculopathy prior to January 16, 2016, and in excess of 20 percent thereafter.  

10.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel









INTRODUCTION

The Veteran served on active duty for training from May 1979 to August 1979 and on active duty from May 2007 to May 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

In December 2015, the Board addressed the issue of entitlement to an increased schedular rating for the Veteran's service-connected right shoulder disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which granted a joint motion for remand (JMR) in November 2016.  In the above-noted December 2015 decision, the Board remanded several issues for additional development.  The case has since been returned to the Board for further appellate review.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided. 

Increased Ratings

Orthopedic Disability Ratings

Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran most recently underwent VA examinations in January and August 2016 to assess his cervical spine, lumbar spine, right shoulder, and left shoulder disabilities; however, the examiners failed to conduct Correia compliant testing.

Further, in a recent decision, Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court explained that VA examiners must do all that can be reasonably done to become informed about a veteran's reported musculoskeletal flare-ups prior to providing an opinion on functional loss during flares.  Specifically, the Court found an examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, before concluding an assessment of the functional loss during flares could not be provided without resorting to speculation.  In this case, the examiner appears to have utilized a boilerplate speculative opinion with respect to all of the Veteran's service connected musculoskeletal disabilities, effectively utilizing the speculative opinion as a "mantra that short circuits the careful consideration" this Veteran's individual disabilities deserve.  See Jones v. Shinseki, 23 Vet. App. at 382, 389 (2010).  In other words, the examiner failed to state what information and evidence was considered, and explain why such evidence does not permit the examiner to offer an estimation of the functional loss during flare-ups in this case.  Therefore, a remand is also necessary to elicit relevant information as to the Veteran's musculoskeletal flares, to include the additional functional loss due to flares based on all evidence of record-to specifically include the Veteran's lay information-or explain why, with this information, such an estimation cannot be offered.  Based on the foregoing insufficiencies, a remand is required in order to obtain adequate examinations.  Since the Veteran's left upper and left lower extremity radiculopathy disability ratings are intrinsically intertwined with his cervical and lumbar spine disability ratings, these disabilities will be addressed after adequate examinations are obtained.  

Headaches Ratings

During the Veteran's recent January 2016 VA examination, the examiner indicated the Veteran had experienced only two prostrating headaches ever;  however, a comprehensive review of the record shows the Veteran reported experiencing 5-6 incapacitating headaches per month in his May 2012 notice of disagreement.  The Veteran specifically reported that he needed to lie down to reduce symptoms, and that his headaches would range from a 6-10 on a 1-10 pain scale.  The January 2016 examiner failed to acknowledge or explain this in his report.  As such, a new examination is required.  On remand, the examiner must explain why the Veteran's reported incapacitating headaches in May 2012 should not be considered prostrating.  

 Service Connection Claims

Left and Right Hip Disabilities

Next, the Board notes the issues of service connection for left and right hip disabilities were remanded in December 2015 in order to obtain a comprehensive VA examination and medical opinion addressing the etiology of the claimed disabilities.  The Veteran subsequently underwent a VA examination in January 2016, at which time he was diagnosed with a left and right hip strain.  He stated he experienced a Humvee accident in service, and since that time, had experienced ongoing manifestations of hip pain.  The examiner determined the Veteran's bilateral hip disabilities were less likely than not related to military service, because the examiner found "no medical documentation of hip pain in the medical record to confirm any hip diagnosis."  The examiner further stated it would be "impossible to identify whether any current hip condition is the result of this incident or a new injury starting years later."  The examiner wholly failed to explain how or why the Veteran's bilateral hip disabilities were less likely than not caused by this event in service.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  More importantly, the examiner also failed to acknowledge or discuss the Veteran's lay reports in his medical opinion.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Further, a lack of contemporaneous treatment in the service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Additionally, since the January 2016 examination, the Veteran has also proffered an alternative theory of entitlement.  Specifically, the Veteran has asserted his bilateral hip disabilities may be the result of his cervical or lumbar spine disabilities.  Based on the foregoing, the Board finds a new examination is necessary.  

Acquired Psychiatric Disorder

In the December 2015 remand, the Board instructed the RO to obtain a VA examination and medical opinion addressing the Veteran's claimed psychiatric disorder.  In the remand instructions, the Board specifically charged the examiner to discuss the Veteran's outpatient treatment records from the Lincoln VAMC, which documented a diagnosis of adjustment disorder on August 22, 2008.  The examiner was requested to expressly state whether the Veteran has an adjustment disorder.  In the course of the January 2016 VA examination, the examiner checked a box indicating the Veteran did not have a mental disorder.  However, the examiner wholly ignored the Board's request to discuss the August 2008 diagnosis of adjustment disorder.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Since the examiner failed to address this critically important prior diagnosis, substantial compliance with the Board's December 2015 remand has not been achieved.  Therefore, an addendum medical opinion must be obtained at this time.  

TDIU

Finally, the Board notes the issue of entitlement to a TDIU rating must be held in abeyance at this time, because this issue is intrinsically intertwined with the above-noted remanded issues.  This follows, because increases in the Veteran's presently service-connected disabilities, or service connection for the disabilities presently under appeal may either render this issue moot, or assist in establishing TDIU entitlement.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected cervical spine, lumbar spine, right shoulder, and left shoulder disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  In addition, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, and then provide an assessment of the functional loss during flares, if possible in degrees of motion lost.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

3. The Veteran must also be afforded a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected headache disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes.  In this respect, the examiner must inquire and chronicle with specificity when the Veteran experienced prostrating headaches.  Here, the examiner should discuss the Veteran's prior reports of 5-6 incapacitating headaches per month.  If the examiner is unable to conduct any required testing or concludes any required testing is not necessary, he or she should clearly explain why that is so.

4. Also, afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's claimed left and right hip disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether any diagnosed left or right hip disorder, to specifically include a left and right hip strain, at least as likely as not (a 50 percent probability or greater): 

a) originated during his period of active service or is otherwise etiologically related to his active service, to include as a result of the Veteran's in-service Humvee accident; 

b) was caused by his service-connected cervical spine disability; 

c) was permanently worsened by his service-connected cervical spine disability; 

d) was caused by his service-connected lumbar spine disability; or

e) was permanently worsened by his service-connected lumbar spine disability. 

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5. Then, obtain an addendum medical opinion from the January 2016 VA psychiatric examiner, if available.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Based on the review of the Veteran's pertinent history and the prior examination results, the examiner should comment on whether the Veteran continues to experience an adjustment disorder, as diagnosed by his treating clinician at the Lincoln VAMC in August 2008.  If so, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that the Veteran's adjustment disorder originated during his period of active service or is otherwise etiologically related to his active service.  

If the examiner finds an acquired psychiatric disorder has not been present during the period of the claim, she must discuss why the August 2008 diagnosis of adjustment disorder either was not, or is no longer, warranted.  

The examiner must provide an adequate rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

6. Finally, undertake any other development determined to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




